Case: 17-50832      Document: 00514689426         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals
                                    No. 17-50832                              Fifth Circuit

                                 Conference Calendar                        FILED
                                                                      October 19, 2018
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

                                                 Plaintiff-Appellee

v.

MICHAEL E. CASTILLA, also known as Michael Castilla,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CR-197-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges
PER CURIAM: *
       The attorney appointed to represent Michael E. Castilla has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Castilla has filed a response. Insofar as Castilla may be raising a claim of
ineffective assistance of counsel, the record is not sufficiently developed to
allow us to make a fair evaluation of the claim; we therefore decline to consider


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50832      Document: 00514689426   Page: 2   Date Filed: 10/19/2018


                                 No. 17-50832

the claim without prejudice to collateral review. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Castilla’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2